Citation Nr: 1536805	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  12-02 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a head injury prior to October 23, 2008.  

2.  Entitlement to an evaluation in excess of 40 percent for residuals of a head injury on or after October 23, 2008.  



REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1982 to August 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the Veteran's appeal originally included claims of entitlement to service connection for tinnitus, hyperacusis, and a total disability rating based on individual unemployability (TDIU).  However, before the matter was certified to the Board, in a January 2012 rating decision, the RO granted entitlement to service connection for tinnitus and hyperacusis as well as TDIU, effective October 23, 2008 2008.  The Board finds that the grant of service connection for these disabilities and TDIU constitute full awards of the benefits sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial ratings or effective dates.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the RO's January 2012 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

On her February 2012 substantive appeal, the Veteran requested a hearing before the Board in connection with her claim.  However, she withdrew this request in February 2015 and March 2015 statements.  There are no other hearing requests or requests to reschedule of record; therefore, the Board deems her request for a hearing withdrawn.  See 38 C.F.R § 20.704(e).

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA claims file includes VA treatment records dated from January 2006 to November; however, the RO considered these records in the January 2012 statement of the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA traumatic brain injury (TBI) examination in August 2010, which was five years ago.  Since that examination, VA treatment records reflect diagnoses of photophobia in September 2010, posttraumatic headaches in March 2011, and terminal insomnia as well as sleep disordered breathing in August 2011.  Additionally, March 2011 VA treatment records and a May 2011 VA mental disorders examination report reflect the Veteran's difficulty naming objects and finding words.  Such evidence suggests that there may have been a worsening since her last VA examination.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of her service-connected residuals of a head injury.

Moreover, VA treatment records dated in November 2011 indicate upcoming treatment for the Veteran's head injury in January 2012.  However, the file does not contain any VA treatment records dated since November 2011.  Therefore, on remand, the AOJ should obtain any relevant, outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her residuals of a head injury.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records.  This request should specifically include any records from the Bay Pines VAMC for treatment since November 2011and from the Tampa VAMC for treatment since May 2011.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected residuals of a head injury.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The examiner should include evaluation for each of the aspects that are characteristic of a traumatic brain injury (cognitive, emotional/behavioral, and physical).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the rating criteria for evaluating traumatic brain injuries in effect prior to October 23, 2008, as well as the amended version of Diagnostic Code 8045 since that date.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

